Citation Nr: 0031059	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-09 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a nervous condition 
due to tobacco use or nicotine dependence during service.

2.  Entitlement to service connection for a lung condition 
due to tobacco use or nicotine dependence during service.

3.  Entitlement to service connection for coronary artery 
disease, with right bundle branch block due to tobacco use or 
nicotine dependence during service.

4.  Entitlement to service connection for nicotine dependence 
secondary to tobacco use during service.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 

INTRODUCTION

The veteran served on active duty from May 1952 to December 
1954.
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in St. 
Petersburg, Florida, which denied the veteran's claims of 
entitlement to service connection for a nervous condition, a 
lung condition, and coronary artery disease, with right 
bundle branch block, with all disabilities claimed as due to 
tobacco use during service, or nicotine dependence developed 
during service.  The RO also denied a claim for nicotine 
dependence secondary to tobacco use during service.


FINDINGS OF FACT

1.  The veteran filed his claims for service connection for 
nicotine dependence, a nervous condition, a lung condition, 
and coronary artery disease (with right bundle branch block), 
with all disabilities claimed as due to tobacco use during 
service and/or nicotine dependence developed during service, 
after June 9, 1998.

2.  The claims file does not contain medical evidence showing 
that the veteran developed coronary artery disease (with 
right bundle branch block) during service, or that coronary 
artery disease was manifest to a compensable degree within a 
year of separation from service.

3.  Competent evidence attributing a psychiatric disorder or 
a respiratory disorder to service has not been presented.



CONCLUSIONS OF LAW

1.  The veteran's claims of entitlement to service connection 
for a nervous condition, a lung condition, coronary artery 
disease (with right bundle branch block) and nicotine 
dependence, claimed as due to tobacco use during service, or 
nicotine dependence developed during service, lack legal 
merit and entitlement under the law.  38 U.S.C.A. § 1103 
(West 1999).

2.  Coronary artery disease (with right bundle branch block) 
was not incurred in or aggravated by the veteran's active 
military service, and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113  (West 1991 
& Supp. 2000); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(1999).

3.  A psychiatric disorder and a respiratory disorder were 
not incurred in or aggravated by service.  § 1110 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 3.102, 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for a psychiatric disorder was denied in a 
November 1976 determination and did not appeal.  That 
decision became final.  Since that determination, the veteran 
did not submit new and material evidence.  However, the RO 
addressed a new theory of entitlement and denied the claim.  
The Board finds that the action of the RO constitutes 
harmless error.  The case has been fully developed, there is 
no indication that there is outstanding evidence that would 
be relevant to the case, and the veteran has been informed of 
the reasons for the decision by the RO.  Therefore, there has 
be compliance with the Veterans Claims Assistance Act of 
2000.  

The veteran asserts that service connection should be 
established for a nervous condition, a lung condition, 
coronary artery disease (with right bundle branch block) and 
nicotine dependence.  The veteran essentially argues that he 
has a nervous condition, a lung condition, coronary artery 
disease (with right bundle branch block) and nicotine 
dependence due to smoking during service, or that these 
conditions were otherwise caused or aggravated as a result of 
nicotine dependence that was incurred as a result of the 
veteran's inservice tobacco use. 

Congress has prohibited the grant of service connection for 
disability on the basis that such disability resulted from 
disease attributable to the use of tobacco products during 
the veteran's active service for claims filed after June 9, 
1998.  38 U.S.C.A. § 1103.  Therefore, as a matter of law, 
any claims received by VA after June 9, 1998, are subject to 
this restriction.  In his claim, received in July 1998, the 
veteran asserted that he developed nicotine dependence during 
service as a result of inservice use of tobacco, and that he 
has a nervous condition, a lung condition, coronary artery 
disease (with right bundle branch block) and nicotine 
dependence that are due to his inservice use of tobacco 
products and/or nicotine dependence.  In this case, the 
provisions of 38 U.S.C.A. § 1103 are dispositive of this 
theory of entitlement and require that the claim be denied.

In a case where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  As the veteran filed his claim in July 
1998, after the promulgation of this section, his claims for 
service connection for nicotine dependence, a nervous 
condition, a lung condition and coronary artery disease (with 
right bundle branch block) are prohibited as a matter of law.

The Board notes an exception to the rule set forth in 38 
U.S.C.A. § 1103(a).  This aforementioned law will not 
preclude establishment of service connection for a disease 
which is otherwise shown to have been incurred or aggravated 
in active duty, or which became manifest to a compensable 
degree during any applicable presumptive period.  38 U.S.C.A. 
§ 1103(b) (West 1999).  

Certain chronic diseases, including cardiovascular-renal 
disease and hypertension, may be presumed to have been 
incurred during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309 (1999).

The medical evidence includes VA outpatient treatment 
reports, dated in 1998, and a VA hospital report, dated in 
June 1998.  These reports show that the veteran was found to 
have chronic obstructive pulmonary disease (COPD), coronary 
artery disease, and a right bundle branch block.

In this case, the veteran's service medical records do not 
show complaints, treatment or a diagnosis involving a heart 
disorder, and the veteran's separation examination report, 
dated in December 1954, shows that his heart was clinically 
evaluated as normal.  The first medical evidence of a heart 
condition is found in a November 1961 VA hospital report, 
which shows treatment for heart symptoms, to include a right 
bundle branch block.  Subsequently dated medical evidence 
shows that the veteran has periodically received treatment 
for heart symptoms since that time.  VA outpatient treatment 
reports, dated in 1998, include notations of CAD (coronary 
artery disease).  Therefore, the first medical evidence of a 
heart condition comes at least six years after separation 
from service.  In addition, the claims file does not contain 
medical evidence indicating that the veteran has coronary 
artery disease (with right bundle branch block) that is 
related to his service, or that he had cardiovascular-renal 
disease that was manifest to a compensable degree within one 
year of separation from service.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
claim, and that it must be denied.  See 38 C.F.R. §§ 3.307, 
3.309.

The Board has considered the veteran's written statements 
submitted in support of his arguments that he has coronary 
artery disease (with right bundle branch block) as a result 
of his service.  However, his claims for a nervous condition, 
a lung condition and nicotine dependence are barred as a 
matter of law.  To the extent that the veteran's statements 
represent evidence of continuity of heart symptomatology, 
without more his statements are not competent evidence of a 
nexus between coronary artery disease (with right bundle 
branch block) and his service.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as a 
diagnosis or opinion as to medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  Accordingly, 
the veteran's claims for service connection for a nervous 
condition, a lung condition, coronary artery disease (with 
right bundle branch block) and nicotine dependence must be 
denied. 

The Board acknowledges that the case file includes a letter 
from the veteran received in December 1998 in which the 
veteran reported that he would soon be receiving benefits 
from the Social Security Administration (SSA).  However, the 
Board has determined that this claim may be fully and fairly 
adjudicated without obtaining the veteran's SSA records.  
Specifically, service medical records show that the veteran 
was born in December 1933, and assuming that the veteran 
began to receive SSA benefits in December 1998, at that time 
he would appear to be entitled to receive such benefits 
solely on the basis of his age, without regard to disability.  
In addition, the SSA's decision granting benefits would come 
approximately 44 years after separation from service in 
December 1954, and there is no indication that the SSA's 
records are relevant to his claims.  Finally, the veteran has 
not asserted that the SSA's records are relevant to his 
claims.  See e.g., Hayes v. Brown, 9 Vet. App. 67, 73-74 
(1996) (indicating that the duty assist does not include a 
duty to obtain SSA records where the claimant has not 
asserted that such records are relevant).  Therefore, the 
Board has determined that securing any SSA records would not 
add pertinent evidence, and the Board's duty to assist is not 
triggered because such a duty is "limited to (securing) 
specifically identified documents that, by their description 
would be facially relevant and material to the claim."  
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).

In regard to the claim for service connection for a 
psychiatric disorder and a respiratory disorder, the Board 
notes that there is no competent evidence of the conditions 
during service and no competent evidence otherwise linking 
the conditions to service.  Furthermore, the veteran has not 
claimed that the disorders were present in service.  
Therefore, the preponderance of the evidence is against the 
claim.

With regard to the claim for coronary artery disease (with 
right bundle branch block) under 38 C.F.R. §§ 3.307, 3.309, 
as the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

Lastly, because the veteran ahs not claimed that the 
disorders are associated with combat, the provisions of 
38 U.S.C.A. § 1154 (West 1991) do not assist him.


ORDER

Service connection for a nervous condition, a lung condition, 
coronary artery disease (with right bundle branch block) and 
nicotine dependence is denied. 



		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals



 


- 3 -




- 1 -


